Carrier; motor carrier; intrastate contract. Opinion 144 Ct. Cl. 200, cert. denied 359 U.S. 968. In these cases, the following order was entered:
These cases come before the court on a stipulation of the parties filed October 10, 1960, signed on behalf of the plaintiff and the defendant by the respective attorneys of record, in which it is stated that a written offer was submitted by the plaintiff to the Attorney General and was duly accepted on behalf of the defendant, whereby the plaintiff agreed to accept the sum of $10,000, and for judgment to be entered in Case No. 525-52 for that amount, in full settlement of all claims set forth in the petition and amendments thereto in Cases No. 525-52 and 208-54 and for dismissal with prejudice in Case No. 208-54; and the defendant consented to the entry of judgment in Case No. 525-52 in that amount and to the dismissal with prejudice of its counterclaim in Case No. 525-52.
Now, therefore, it is ordered this twenty-first day of October, 1960, that judgment be and the same is entered *700for the plaintiff in Case No. 525-52 in the sum of ten thousand dollars ($10,000), and
It is further ordered that defendant’s in Case No. 525-52 be and the same is dismissed with prejudice, and that plaintiff’s petition in _ Case No. 208-54 be and the same is dismissed with prejudice.
By the Court.
MarviN JoNes,

Ohief Judge.